DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2 and 4 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“A column-type coreless motor, comprising a body which includes a motor housing (1), a rotor (3) and a stator (4), wherein the motor is configured so that the rotor is supported by bearings (2) in the motor housing and an upper pressing cover (5), and the stator is placed in a U-shaped annular magnetic field of the rotor and is fixed by a screw (6) after being positioned by the upper pressing cover and the motor housing, and wherein: 
the rotor is a column type structure with a U-shaped annular groove which is formed by a core shaft (10), a heat dissipation fan (7) and a rotor housing (11); 
an end face of the rotor is provided with the heat dissipation fan which is embedded on the rotor housing; 
an inner side of the motor housing is provided with a vane-type heat dissipation air passage (formed by vanes 15); and 
the rotor includes six portions of the core shaft, the heat dissipation fan, a clamp sleeve (9), inner permanent magnets (8), outer permanent magnets (12) and the rotor housing, wherein the inner permanent magnets are attached to an outer periphery of the core shaft, and the outer permanent magnets are fixed on an inner side surface of the rotor housing, the inner permanent magnets are locked on the core shaft by press-fitting the heat dissipation fan and the clamp sleeve on two ends of the core shaft respectively to snap annular protrusions of the heat dissipation fan and the clamp sleeve into grooves of the inner permanent magnets.”

    PNG
    media_image1.png
    592
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    490
    media_image2.png
    Greyscale

The closest prior art Shiraki (US20170288489), Honda (US20130187487) and Ulrich (FR2673776) either alone or in combination, do not disclose the above limitations.
Shiraki does not disclose the inner permanent magnet 4 is locked on the core shaft 100 by press fitting the heat dissipation fan 400 and clamp sleeve 500 to snap annular protrusions of the heat dissipation fan and clamp sleeve into grooves of the inner permanent magnets. 

    PNG
    media_image3.png
    488
    599
    media_image3.png
    Greyscale

Although it is known in the art to lock permanent magnets to shafts with end structures that have protrusions to fit in the permanent magnet grooves, as shown by Honda and Ulrich (see figs below), it is not clear one in the art would be motivated to configure the heat dissipation fan 400 and clamp sleeve 500 is this manner since the inner permanent magnet 4 of Shiraki is positioned on the clamp sleeve 500 and the heat dissipation fan 400 does not contact the inner permanent magnet 4.

    PNG
    media_image4.png
    542
    446
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    346
    437
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC JOHNSON/Examiner, Art Unit 2834